Citation Nr: 1420359	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for cervical disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from February 1982 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

On his substantive appeal, the Veteran requested a Travel Board hearing.  Subsequently, in March 2009, the Veteran withdrew his request for a Travel Board hearing in writing.

In August 2011, the Board remanded the Veteran's claim for further development.  

An April 2013 Board decision denied the Veteran's claim.  A November 2013 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the April 2013 Board decision and remand this matter for further review.

In March 2014, the Veteran filed claims for service connection, or to reopen as appropriate, claims for gastroesophageal reflux disease, a heart condition, a hiatal hernia, diabetes, hypertension and chronic obstructive pulmonary disease.  As these matters have not yet been adjudicated they are referred to the Agency of Original Jurisdiction (AOJ) for the appropriate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected cervical disc disease is currently assigned a 20 percent disability rating under Diagnostic Code 5243, effective February 14, 2007.  The Veteran seeks an increased rating.

The Veteran was provided with VA examinations most recently in July 2008 and April 2012.  The basis of the parties' joint motion for remand was the fact that the April 2012 VA examination report (cited by the Board) noted that the Veteran experienced flare-ups during cold weather and "on movements," but then failed to explain any additional functional loss due to such flare-ups, including in terms of additional degrees of limitation of motion (or to explain why such measurements were not feasible).  See Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011).

In light of the above, the Board finds that, regrettably, another remand is necessary so that the Veteran may be provided with a new VA examination to address the current severity of the Veteran's cervical disc disease, including any additional functional loss due to flare-ups, and including in terms of additional degrees of limitation of motion (or if such measurements are not feasible, to explain the reason for such).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Provide the Veteran with a new VA examination to address the current severity of his service-connected cervical disc disease.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

Please ask the examiner to explain in greater detail whether, during flare-ups or on use, there is any additional functional loss of the Veteran's cervical disc disease, including whether there is any additional limitation of motion.  If there is no additional functional loss due to flare-ups or on use, or if there is no additional limitation of motion due to flare-ups or on use (or if measurement of such is not feasible), please ask the examiner to specifically explain such in the report. 

3. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

